Citation Nr: 1222798	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-15 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for postoperative residuals of left parotid mixed neoplasm, to include Frey's Syndrome, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1948 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Boston, Massachusetts, that continued a 10 percent rating.

The Veteran appeared at a Travel Board hearing in April 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination was in February 2009.  He testified at the hearing that his disability has worsened since that examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the fact the Veteran is competent to describe his symptoms and their severity, see 38 C.F.R. § 3.159(a)(2) (2011), the necessity for an examination is triggered.  38 C.F.R. § 3.159(c) (2011).

A February 2007 rating decision granted service connection and assigned the Veteran's initial evaluation under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8207, which rates the Seventh (Facial) Nerve.  Although the February 2009 examination report reflects the cranial nerve involved is the facial nerve, the April 2009 rating decision reflects the Fifth (trigeminal) cranial nerve is the appropriate nerve and changed the Veteran's assigned DC to 8205.  See id.  The RO provided no rationale for acting contrary to the medical evidence of record.  The AMC/RO should review the Diagnostic Code assigned for the Veteran's rating so that it is in accord with the objective finding on clinical examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination by an appropriate examiner(s) to determine the extent and current severity of the residuals of his parotid gland surgery.  The claims folder must be made available to the examiner for review as part of the examination.  All indicated clinical tests should be conducted.

2.  Advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that, in accordance with 38 C.F.R. §§ 3.158, 3.655, the consequences for failure to report for a VA examination without good cause include denial of the claim.  In the event he does not report for any ordered examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completion of all of the above, the AMC/RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



